Reason for Allowance

The applicant amended claims 1-3, 8-12 and 20 in the amendment received on 9/16/2021.

Claims 1-3 and 6-20 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Faulkner, U.S. No. 2018/0337963) does not teach nor suggest in detail “generates or causes to be generated a plurality of query buckets, including a query bucket for each of the at least one of the one or more missing participant devices, wherein presence information for one or more missing participants corresponding to the one or more missing participant devices is presented to one or more of the one or more active participant devices and a link to each missing participant query bucket is provided to the corresponding one or more missing participant devices; wherein the each query bucket is displayed on the one or more active participant devices.” in combination with all the elements of each independent claim as argued by Applicant (see pages 7-9 of applicant’s argument dated 9/16/2021).   So as indicated by the above statements, 
With regard to independent claim 20 the applicant's detailed description define distinct features of “using the conference server, automatically creating a query bucket for the missing participant; sending a link to the query bucket to the missing participant; using one or more active participant devices, adding a query to the query bucket; using the conference server, determining a communication method to use to send one or more of the query bucket and a link to the query bucket to a missing participant device; using the conference server, pushing the query to the missing participant device; receiving at the conference server during the conference session, a response to the query from the missing participant device; and using the conference server during the conference session, sending the response only to the active participant device” sets the applicant apart from the prior art.  
The above features in conjunction with all other limitations of the dependent and independent claims 1-3 and 6-20 are hereby allowed.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
	Claims 1-3 and 6-20 are allowed (renumbered 1-18).

Cancelled claims
	Claims 4-5 are cancelled without prejudice or disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 11am-8pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
11/4/2021

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447